Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2022 regarding the previous restrictions of claims 21 & 28 have been fully considered but they are not persuasive.

Applicant argues the claims be identical in scope.
Examiner respectfully disagrees.  Examiner is looking for the scope to be overlapping (e.g. claim 21 requires the particulars of claim 1, claim 28 requires the particulars of both claims 1 & 21).  Claim 21 could still have limitations in addition to the particulars of claim 1, and claim 28 could still have limitations in addition to the particulars of claims 1 & 21.  Currently as presented, the methods are not overlapping as indicated in the previous restriction, but instead deviate in scope.   

Applicant argues Examiner did not provide any reason for restriction for search burden.
Examiner respectfully disagrees.  Examiner had previously indicated the non-overlapping scope.  If Applicant is looking for a particular basis, Examiner refers to the MPEP (see MPEP 808.02, “Establishing Burden”, “A different field of search”).  The different inventions will require different strategies/queries due to their differing particulars of the steps being performed.  

Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the previous 103 rejection under modified Kimura have been fully considered and are persuasive.  Modified Kimura does not appear to teach using a single parameter value which is compared with multiple threshold “types” (see 112 issues below).  The previous 103 rejection of claim 1 under modified Kimura has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “determining that a parameter value from the gas is beyond at least one predetermined threshold value”.  Claim 1 further recites “the second predetermined threshold being a different type than that of the first predetermined threshold”.  Examiner has reviewed Applicant’s disclosure (see Figure 5, operations 508, 510, 512, 514, 516.  specification, [0053]-[0056]), and Examiner did not identify support that a single parameter value is being compared with two threshold “types”.  While Examiner did identify that certain parameter values were common amongst the various thresholds (e.g. NH3 value/concentration is disclosed as being compared with the various thresholds) and there were different types of remediations performed in response, this does not appear to constitute a different “type” of threshold itself, but rather different values of the same type of threshold.  With the example noted above regarding the parameter value being an NH3 concentration, if two different NH3 concentration values are used for two thresholds corresponding with two different types of remediations, the threshold “type” would still be NH3 concentration.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining that a parameter value from the gas is beyond at least one predetermined threshold value”.  Claim 1 further recites “the second predetermined threshold being a different type than that of the first predetermined threshold”.  Examiner has reviewed Applicant’s disclosure (see Figure 5, operations 508, 510, 512, 514, 516.  specification, [0053]-[0056]), and Examiner is not clear how the same parameter value is being compared amongst multiple threshold “types”.  Examiner refers to the 112(a) rejection above in that while different remediation types may be performed in accordance with different threshold values being exceeded, Examiner does not consider one of ordinary skill in the art would consider the thresholds to be different “types”.  Examiner considers the threshold “types” could be different if the parameter values being measured/compared with each threshold were also different (e.g. humidity for one, NH3 for another, VOC for another, etc.).  
Claim 1 recites “when it is determined” in the last clause.  Examiner considers “it” to be unclear and must be replaced/removed.  Examiner considers rephrasing to “when determined” would obviate the issue . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718